*927MEMORANDUM *
1. The district court retained jurisdiction to decide the merits of Reed’s habeas petition because no Certificate of Appealability had issued. See Christian v. Rhode, 41 F.3d 461, 470 (9th Cir.1994).
2. The Arizona Court of Appeals’ decision holding that Reed’s Sixth Amendment rights were not violated when the trial court proceeded in his absence was not contrary to, nor did it involve an unreasonable application of, clearly established federal law as determined by the Supreme Court of the United States. See Diaz v. United States, 223 U.S. 442, 456, 32 S.Ct. 250, 56 L.Ed. 500 (1912).
3. Nor was the Arizona Court of Appeals’ decision holding that Reed’s constitutional rights were not violated when the trial court refused to instruct the jury on the elements of duress contrary to, or an unreasonable application of, Supreme Court precedent. The trial court’s determination as to this issue did not “so infect[] the entire trial that [Reed’s] conviction violated] due process.” Estelle v. McGuire, 502 U.S. 62, 72, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.